Citation Nr: 1440231	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  05-35 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from August 1964 to September 1968.  He also had service from September 1968 to April 1970, which resulted in an other than honorable discharge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In April 2008, the Veteran testified at a hearing before the Board.  In June 2010, the Veteran was afforded the opportunity for another hearing, because the Veterans Law Judge, who presided over the April 2008 hearing, had retired.  The Veteran has not requested another Board hearing.  

In July 2008, the Board remanded the claim for service connection for PTSD for further development.  Upon completion of that development, the case was returned to the Board.  In a February 2009 decision, the Board denied the Veteran's claim for service connection for PTSD.  The Veteran appealed the Board's February 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010 order, the Court granted the parties' Joint Motion to vacate and remand the decision for failure to consider the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In December 2010, the Board recharacterized the issue as a claim for service connection for PTSD and a claim for service connection for a psychiatric disorder other than PTSD.  The Board also remanded the appeal for further development.  

In March 2012, the Board remanded the appeal again for further development, to include obtaining service treatment records, verification of the Veteran's reported in-service stressors, VA treatment records, and another VA examination.  

Because the Veteran failed to report for his scheduled VA examination, and the record did not reflect that he received proper notification of the examination, the Board remanded the appeal in January 2013 to afford the Veteran another opportunity to obtain a VA examination.  The case has now been returned to the Board for appellate review.  

The Board observes that the appeal had been separated into two distinct issues, however, the issue has been recharacterized as shown on the title page. 

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDING OF FACT

The probative evidence does not demonstrate that the Veteran has an acquired psychiatric disorder, to include PTSD, that is related to his active duty service.  


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, to include PTSD, that was incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The notice requirements of the Veteran Claims Assistance Act of 2000 (VCAA) require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Here, the Board finds that the Veteran received notice in December 2010, upon recharacterization of the claim on appeal by the Board in compliance of the Court's order.  The letter provided notice of what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notice discussed above complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claim.  Moreover, following the notice, the RO readjudicated the appeal in a December 2011 supplemental statement of the case.  The Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).

As noted above, the Veteran testified at a Board hearing in April 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's military personnel records, service treatment records, post-service VA and private treatment records, and lay statements are in the file.  

The Veteran was afforded several VA examinations which address his contentions.  The Board finds that the May 2013 VA psychiatric examination is adequate to resolve the contended issue.  The VA examination was predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 3.159(c)(4).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  

II. 
 Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A.§ 1153; 38 C.F.R. § 3.306.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.

Personality disorders are considered developmental defects by VA regulation and as such are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes and, hence, generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

Service connection may be established on a presumptive basis for certain chronic diseases, such as psychoses, by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d).

According to 38 C.F.R. § 3.384, "psychoses" include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

The Veteran contends that his stressful experiences while serving aboard the U.S.S. Kitty Hawk during active duty service caused him to develop PTSD.  

Service treatment records during the Veteran's first period of active duty service reflect no mental health complaints, treatment or diagnoses.  Upon entrance into service in August 1964, the Veteran had normal psychiatric clinical evaluations results.  The Veteran also wrote that his health was good on his self-report of medical history.  

During the Veteran's second period of service he was discharged early for misconduct.  The records reflect that the primary basis for his discharge was for a civil conviction for drug possession, however, there were additional convictions for other offenses.  See April 1970 discharge recommendation memorandum and April 1997 Board for Correction of Naval Records correspondence.  

A July 1969 service treatment record documents the Veteran's treatment since April 1969 to treat his issues with voyeurism.  The Veteran had been charged twice with "peeping tom" in November 1968 and February 1969.  The record noted a pending civil charge for abusing a woman he lived with.  

A July 1969 psychological report found that intellectually, the Veteran was functioning in the high average range.  Emotionally and behaviorally, he presented with a sociopathic personality.  There was also evidence of latent schizophrenic features.  The suggested clinical diagnosis was latent schizophrenia with sociopathic features.  

An August 1969 Medical Board summary reflects that the Veteran had been admitted to the Portsmouth Naval Hospital since July 11, 1969 with a diagnosis of personality disorder.  Upon objective mental examination, the Veteran exhibited as lacking remorse for his criminal behavior.  There was no evidence of neurosis, psychosis, organic brain impairment or any other gross mental disorganization.  Since enlistment, the Veteran had engaged in heavy drinking and drug use.  During his hospitalization, a conference of staff psychiatrists, after reviewing the available records and clinical findings, diagnosed the Veteran with antisocial personality, found that the Veteran was able to distinguish right from wrong during his alleged offenses and stated that no further hospitalization or treatment was indicated.  

The Veteran was administratively discharged from service in April 1970.  

At a June 2004 VA examination, the VA examiner documented the Veteran's reported in-service non-combat trauma while serving in the Navy, where he had witnessed the death of a shipmate who was blown overboard by a jet blast.  The Veteran described his history of legal problems both during and since service, which included arrests for firearms possession and assaults.  He denied any criminal behavior prior to service.  He reported that his daily consumption of alcohol began in service and continued to the present.  He indicated that in the mid-1970's he had attempted suicide by overdosing on prescription drugs and alcohol, but called for emergency help.  He was not currently participating in any mental health treatment or medications.  The Veteran reported symptoms of difficulty sleeping, anhedonia, and exaggerated startle response.  He denied any hypervigilance or nightmares.  

Upon objective evaluation, the June 2004 VA examiner noted that based on DSM-IV criteria, the VA examiner diagnosed the Veteran with antisocial personality disorder, sexual abuse perpetration, exhibitionism, voyeurism and alcohol dependence.  Finding that the Veteran made inconsistent reports of his active duty experiences and had alcohol addiction and antisocial behavior, the VA examiner found that the Veteran was not a reliable reporter.  The VA examiner opined that it was not as least as likely as not that the Veteran's mental health disorders first manifested during his active duty service.  Rather, the VA examiner opined that it was more likely than not that his mental health disorders manifested prior to his active duty service based on the Veteran's unreported childhood experiences.  

A February 2006 VA treatment record documents the Veteran's chronic mental health problems.  After performing psychological testing and interviewing the Veteran, the VA psychologist, Dr. D. P., found that the Veteran had a possible bipolar II schizoaffective or depressive disorder and delusional disorder.  There was also a possibility of personality disorder.  The VA psychologist also indicated that testing showed a possible PTSD diagnosis and his addiction scales were severely elevated.  

A June 2006 VA discharge summary documents the Veteran's participation in an 11-week inpatient mental health treatment program.  His problems were noted as difficulty managing symptoms of psychotic disorder; improved depression; difficulty coping with stress difficulty maintaining long-term sobriety; low self-acceptance; and difficulty with social interaction.  Upon discharge, the Veteran had Axis I diagnoses of affective psychosis in partial remission, alcohol dependence in remission in structured setting, and exhibitionism and voyeurism by history and an Axis II diagnosis of personality disorder not otherwise specified.  

A March 2008 statement of his VA treating psychologist, Dr. D. P., reflects that the Veteran had a diagnosis for chronic, severe PTSD.  Dr. D. P. found that the Veteran's behavioral psychotic symptoms were secondary to this PTSD.  Dr. D. P. noted the Veteran's reported wartime experiences where he witnessed the deaths of fellow crewmembers and as a result began having nightmares and intrusive memories, which the Veteran mitigated with alcohol.  Dr. D. P. found that the Veteran's efforts to avoid and suppress his PTSD symptoms led to his severe, chronic, depressive anxiety and psychotic symptoms and his inability to trust and open up to examiners.  

At his April 2008 Board hearing, the Veteran testified about three specific traumatic incidents aboard the U.S.S. Kitty Hawk during his first period of service.  He said that a helicopter flipped over on the flight deck and the blades flew through the air cutting "quite a few" people in half.  He said he had to wash off the flight deck and remove the remains.  He described an incident where an F-4 jet that was preparing to launch blew him and another crewmember off the flight deck and he was caught by a tie down chain.  He also described diving out of the way of a bullet-ridden plane that had landed and then exploded on the flight deck.  

An October 2008 VA examination report documents that upon review of the Veteran's claims file, including the June 2004 examination report, interview of the Veteran and examination of the Veteran's mental status, the VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  The VA examiner found that the Veteran's report of his in-service trauma was not consistent with his prior experiences with PTSD veterans, as the Veteran was unable to recall the specific circumstances of his traumatic experiences.  In addition, the Veteran's subjective symptoms and the results of his objective examination were inconsistent with the PTSD diagnostic criteria and the VA examiner's prior experiences examining other PTSD combat veterans.  The VA examiner noted the Veteran's PTSD diagnosis by Dr. D. P., however, the VA examiner found that the diagnosis was not supported by sufficient data, including a citation of a specific trauma and more than just a few PTSD symptoms.  The VA examiner also noted that Dr. D. P. had relied on the statements made by the Veteran who had previously been found to be an unreliable reporter with antisocial personality disorder.  The VA examiner diagnosed the Veteran with antisocial personality disorder, active alcohol dependence, and exhibitionism and voyeurism by history.  The VA examiner opined that it was at least as likely as not that the Veteran met the diagnostic criteria for PTSD.   

An October 2012 Joint Services Records Research Center (JSRRC) response memorandum documents the search conducted to verify the Veteran's in-service stressors.  The JSRRC verified that, in April 1966, onboard the U.S.S. Kitty Hawk, a helicopter lost control soon after lift-off and crashed onto the flight deck killing one crewmember.  One other man was killed and four men were injured from flying shrapnel from the rotor blades.  Based on these findings, the Veteran's in-service stressor with regards to this incident was conceded.  

A May 2013 VA examination report documents that the VA examiner found that the Veteran's verified in-service stressor was sufficient to support a PTSD diagnosis, but that the Veteran did not meet the full diagnostic criteria for PTSD.  The VA examiner also found that the Veteran exhibited no particular emotion in his description of the in-service stressor or signs of emotional numbing.  During the VA examiner's interview of the Veteran, the Veteran reported his in-service criminal behavior during his second period of active duty service which led to his medical board evaluation and discharge.  He denied any problems prior to that period.  Since his discharge, the Veteran had been arrested for a variety of offenses.  Upon objective evaluation, the VA examiner noted symptoms of depressed mood, chronic sleep impairment, mild memory loss, impaired judgment and disturbances of motivation and mood.  

The May 2013 VA examiner diagnosed the Veteran with cognitive disorder not otherwise specified, alcohol dependence, and antisocial personality disorder.  The VA examiner opined that his cognitive disorder was at least as likely as not the result of his life-long heavy use of alcohol.  The VA examiner found it was less likely than not that his alcohol dependence was caused by any of his stressor experiences in-service, but rather, that his alcohol use started prior to service and that it developed into a dependency.  The VA examiner opined that the Veteran showed clear signs and symptoms of his personality disorder during his second period of service, but also that his service records showed signs that the disorder developed during his childhood and adolescence.  

The May 2013 VA examiner discussed the conflicting medical evidence in the record regarding the Veteran's diagnoses.  The VA examiner found Dr. D. P.'s PTSD diagnosis unpersuasive as it was based on incomprehensible statements, a lack of a clear case to support his diagnosis and no review of symptoms of PTSD.  In concluding that Dr. D. P.'s PTSD diagnosis was not valid, the May 2013 VA examiner relied upon findings from three separate doctors.  The May 2013 VA examiner agreed with the findings and rationale reported in the June 2004 and October 2008 examination reports, a February 2006 statement from Dr. O. who explained that there was "no solid evidence to support a [diagnosis] of PTSD," and a 2011 diagnosis, by a psychiatrist, Dr. B., of cognitive impairment found most likely related to hepatic encephalopathy (worsening of brain function that occurs when the liver is no longer able to remove toxic substances in the blood).  The May 2013 VA examiner noted that no PTSD diagnosis was listed by Dr. B.  

Based on a careful review of the evidence, the Board finds that the preponderance of the probative evidence demonstrates that the Veteran does not have a current diagnosis of PTSD, it does not show that the Veteran's current diagnosed mental health disorders were incurred in or aggravated by his military service.  

The Board finds that the May 2013 VA examiner's opinion is the most probative evidence of record as it was based on a review of the Veteran's claim file, a review of his medical records, including his prior VA examinations, an interview of the Veteran and examination findings supported by a complete rationale.  Based on current examination findings, the May 2013 VA examiner found that the Veteran did not have a current PTSD diagnosis.  The VA examiner also dismissed the contradictory finding by the Veteran's VA treating psychologist that the Veteran had PTSD, as it was not supported by persuasive evidence or any other medical evidence in the record.  Therefore, the Board finds that the Veteran does not have PTSD. 

Nevertheless, the May 2013 VA examiner did diagnose the Veteran with cognitive disorder, alcohol dependence and antisocial personality disorder.  Neither his cognitive disorder nor his alcohol dependence were found to be related to his active duty service.  Although his antisocial personality disorder was shown to have manifested signs and symptoms during his second period of service, VA regulations generally preclude compensation for such disorders, unless there is a disability that resulted from a mental disorder superimposed upon a personality disorder.  See 38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439 (1992); See also VAOPGCPREC 82-90 (July 18, 1990) (Oct. 30, 1990) (service connection may not be granted for defects of congenital developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  The record does not reflect evidence of a superimposed mental disorder, therefore consideration of service connection for his antisocial personality disorder is not warranted.  In addition, the Board observes that the record reflects findings that the Veteran's antisocial personality disorder may have preexisted service.  Regardless, there is no evidence of inservice aggravation. Further, as previously discussed, such a disorder is not subject to service connection unless there is evidence of a superimposed disease or injury, which is not the case, here.  

The Board also considered whether the Veteran was entitled to service connection on a presumptive basis.  However, there is no evidence that the Veteran has a current diagnosis of a mental health disorder that qualifies as a psychoses under VA regulations.  See 38 C.F.R. §§ 3.307, 3.309, 3.384.

The Board has not disregarded the Veteran's lay contentions.  It is well-established that the Veteran has been diagnosed with a mental disorder during the entire period of the claim.  However, the question of causation, in this case, involves a complex medical question that the Veteran is not competent to address, as he has not shown to have the requisite training.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Although the Veteran is certainly competent to testify as to his symptoms and his in-service traumatic experiences, the question as to the etiology of his mental health disorder is a matter requiring medical expertise to determine and such a question is one typically determined by persons with psychological training.  Thus, on this point, the Board finds the May 2013 VA examiner's opinion to be more probative than the Veteran's lay assertion as to the cause of his diagnosed mental health disorders.  

To the extent that the Veteran may argue that his alcohol abuse is related to his active duty service, the Board notes that direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a) (2013).  Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301 (2013).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2013).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2013).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

There is no basis for a grant of service connection for alcohol abuse in this case.  Service connection cannot be granted on a direct basis for disabilities, such as alcohol abuse, that are a result of willful misconduct.  In addition, the Veteran has not argued, nor does the evidence suggest, that his alcohol abuse is secondary to any of his service-connected disabilities.

In sum, the preponderance of the evidence weighs against finding in favor of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


